Hill, C. J.
1. In a suit in the justice’s court for the value of stock killed by the defendant railroad company, an amendment by the plaintiff, stating that the value of the stock killed was $60, instead of $50, was properly allowed. Civil Code, § 5097; Ellison v. Georgia R. Co., 87 Ga. 691.
2. The evidence being in conflict as to the liability of the railroad company for killing the stock, and there being no error of law complained of except the one stated in the above headnote, we will not disturb the ■judgment of the court in overruling the certiorari and refusing to grant a new trial. Judgment affirmed.